[Cite as State v. Long, 2012-Ohio-3091.]


              IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :
                                               :
         Plaintiff-Appellee                    :        NUNC PRO TUNC
                                               :
- vs -                                         :        JUDGMENT ENTRY
                                               :
GUY ALEXANDER LONG                             :        FILED:   July 2, 2012
                                               :
         Defendant-Appellant                   :        CASE NO. 11CA95



         For the reasons stated in our Memorandum-Opinion filed on June 27, 2012, the

judgment of the Court of Common Pleas of Richland County, Ohio is affirmed.

         Due to a clerical error the language "Costs to" has been corrected to reflect

"Costs to Appellant"; therefore, this Judgment Entry shall speak and be in effect, nunc

pro tunc, as of June 27, 2012, the date of the former Judgment Entry of this Court,

which this Judgment Entry corrects and replaces.

         IT IS SO ORDERED.




                                               s/ Sheila G. Farmer______________



                                               _s/ W. Scott Gwin________________



                                               _s/ Julie A. Edwards _____________

                                                           JUDGES
                                 COURT OF APPEALS
                              RICHLAND COUNTY, OHIO
                             FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 JUDGES:
                                              Hon. W. Scott Gwin, P.J.
       Plaintiff-Appellee                     Hon. Sheila G. Farmer, J.
                                              Hon. Julie A. Edwards, J.
-vs-

GUY ALEXANDER LONG                            Case No. 11CA95

       Defendant-Appellant                    OPINION




CHARACTER OF PROCEEDING:                      Appeal from the Court of Common
                                              Pleas, Case No. 2011CR147H



JUDGMENT:                                     Affirmed




DATE OF JUDGMENT:                             June 27, 2012




APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

JOHN C. NIEFT                                 DALE M. MUSILLI
38 South Park Street                          105 Sturges Avenue
Mansfield, OH 44902                           Mansfield, OH 44903




Farmer, J.
Richland County, Case No. 11CA95                                                      2


       {¶1}    On March 11, 2011, the Richland County Grand Jury indicted appellant,

Guy Alexander Long, on two counts of possession of drugs in violation of R.C. 2925.11,

one count of having a weapon under disability in violation of R.C. 2923.13, two counts

of receiving stolen property in violation of R.C. 2913.51, and one count of safecracking

in violation of R.C. 2911.13. Said charges arose from a search of appellant's residence

pursuant to a no-knock search warrant. Subsequently, appellant was charged with one

count of aiding and abetting tampering with evidence in violation of R.C. 2921.12.

       {¶2}    On May 18, 2011, appellant filed a motion to suppress, challenging the

search warrant. A hearing was held on June 17, 2011. The trial court denied the

motion.

       {¶3}    On September 13, 2011, appellant pled no contest to all the counts except

for one of the receiving stolen property counts which was dismissed. By sentencing

entry filed same date, the trial court sentenced appellant to an aggregate term of seven

years in prison.

       {¶4}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

       {¶5}    "INEFFECTIVE ASSISTANCE OF COUNSEL."

                                            I

       {¶6}    Appellant claims he was denied the effective assistance of trial counsel.

We disagree.
Richland County, Case No. 11CA95                                                           3

       {¶7}   The standard this issue must be measured against is set out in State v.

Bradley (1989), 42 Ohio St.3d 136, paragraphs two and three of the syllabus, certiorari

denied (1990), 497 U.S. 1011. Appellant must establish the following:

       {¶8}   "2. Counsel's performance will not be deemed ineffective unless and until

counsel's performance is proved to have fallen below an objective standard of

reasonable    representation    and,   in   addition,   prejudice   arises   from   counsel's

performance. (State v. Lytle [1976], 48 Ohio St.2d 391, 2 O.O.3d 495, 358 N.E.2d 623;

Strickland v. Washington [1984], 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674,

followed.)

       {¶9}   "3. To show that a defendant has been prejudiced by counsel's deficient

performance, the defendant must prove that there exists a reasonable probability that,

were it not for counsel's errors, the result of the trial would have been different."

       {¶10} Appellant argues his trial counsel was ineffective for failing to attack the

sufficiency of the affidavit for the search warrant. Appellant argues the affidavit was

based on unsubstantiated anonymous tips that were not corroborated by any other

evidence.

       {¶11} On May 18, 2011, trial counsel filed a motion to suppress, but based the

challenge on procedural irregularities in the search warrant itself.

       {¶12} The affidavit attached to the search warrant states the following in

pertinent part:

       {¶13} "2. On December 01, 2010, METRICH received information from a

concerned citizen stating that Guy Long is on Parole for Attempted Murder and is selling

Crack Cocaine from 109 Lind Avenue, Mansfield, Richland County, Ohio. According to
Richland County, Case No. 11CA95                                                     4


this source of information Guy Long installed a security camera to watch this property.

Long is supplying numerous people with Crack Cocaine to sell in the City of Mansfield

area. Long operates a 2003 Chevy Malibu (EQR-2184) and 1998 Black Chevy Blazer

(FOH-1157). RM91803

      {¶14} "3. On January 11, 2011, METRICH received information from C.I. '05-43'

stating that Guy Long is still selling Crack Cocaine from 571 West Cook Road,

Mansfield, Richland County, Ohio. According to the source of information, Long is in

possession of handguns.      The source of information said that Guy Long had been

violent with them in the past and had struck them with a handgun. RM88733

      {¶15} "4. On February 02, 2011, METRICH received information from a

concerned citizen stating that Guy Long is selling Heroin and Crack Cocaine from 109

Lind Avenue, Mansfield, Richland County, Ohio. The source of the information stated

that Long is operating a Black truck.

      {¶16} "6. On February 4, 2011, METRICH received information from a

concerned citizen that Guy Long of 109 Lind Avenue, Mansfield, Richland County, Ohio

sells Crack Cocaine and Heroin from this residence. The source of information advised

that Long recently received a shipment of drugs from Cleveland and may have that

supply at this residence. Guy Long supplies other houses in the City of Mansfield with

drugs to sell according to this source.    The source also stated that Guy Long is

aggressive.

      {¶17} "9. C.I. '05-43' has provided valuable information to METRICH

Enforcement Officers which has been independently corroborated and proven reliable."
Richland County, Case No. 11CA95                                                          5


       {¶18} We find paragraphs 3 and 9 provide corroborative evidence that the

confidential informant had previously provided information that was "independently

corroborated and proven reliable."

       {¶19} In State v. George (1989), 45 Ohio St.3d 325, paragraphs one and two of

the syllabus, the Supreme Court of Ohio set the standard for evaluating the quality of

the information in a search warrant affidavit as follows:

       {¶20} "1. In determining the sufficiency of probable cause in an affidavit

submitted in support of a search warrant, '[t]he task of the issuing magistrate is simply to

make a practical, common-sense decision whether, given all the circumstances set forth

in the affidavit before him, including the "veracity" and "basis of knowledge" of persons

supplying hearsay information, there is a fair probability that contraband or evidence of

a crime will be found in a particular place.' (Illinois v. Gates [1983], 462 U.S. 213, 238–

239, 103 S.Ct. 2317, 2332, 76 L.Ed.2d 527 followed.)

       {¶21} "2. In reviewing the sufficiency of probable cause in an affidavit submitted

in support of a search warrant issued by a magistrate, neither a trial court nor an

appellate court should substitute its judgment for that of the magistrate by conducting a

de novo determination as to whether the affidavit contains sufficient probable cause

upon which that court would issue the search warrant. Rather, the duty of a reviewing

court is simply to ensure that the magistrate had a substantial basis for concluding that

probable cause existed.      In conducting any after-the-fact scrutiny of an affidavit

submitted in support of a search warrant, trial and appellate courts should accord great

deference to the magistrate's determination of probable cause, and doubtful or marginal
Richland County, Case No. 11CA95                                                          6

cases in this area should be resolved in favor of upholding the warrant. (Illinois v. Gates

[1983], 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 followed.)"

       {¶22} Based upon the template set forth in George, we find there was significant

verification of the credibility of the information to justify the issuance of the search

warrant. Therefore, we conclude that although trial counsel should have challenged the

affidavit on its face, there is no showing of actual prejudice to appellant given our review

of the affidavit.

       {¶23} The sole assignment of error is denied.

       {¶24} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby affirmed.

By Farmer, J.

Gwin, P.J. and

Edwards, J. concur.




                                              _s/ Sheila G. Farmer______________



                                              _s/ W. Scott Gwin________________



                                              _s/ Julie A. Edwards _____________

                                                            JUDGES

SGF/sg 601
[Cite as State v. Long, 2012-Ohio-3091.]


                  IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
GUY ALEXANDER LONG                             :
                                               :
        Defendant-Appellant                    :        CASE NO. 11CA95




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Richland County, Ohio is affirmed. Costs to




                                               _s/ Sheila G. Farmer_____________



                                               _s/ W. Scott Gwin______________



                                               _s/ Julie A. Edwards ___________

                                                           JUDGES